Mr. Reinhardt: One Lemuel Price is now in the dock, and I would move for his resentence under the judgment pronounced by this court on or about the 2d day of December, 1919.
*155Pennewill, C. J.: Lemuel Price, stand up. Lemuel Price, on the 1st and 2d days of December, 1919, you were tried in this court for the murder of Thomas L. Zebley, and the jury found you guilty of murder in the first degree. Whereupon, thereafter, you were sentened to be hanged on the 9th day of January, 1920. Before the date of execution arrived, you escaped from the workhouse of this county, and were recently recaptured. Have you anything now to say why execution should not be awarded on the judgment rendered against you at your said trial, and why you should not be now resentenced thereon?
The Prisoner: Well, I would say, I ask the court to have mercy. Of course, I didn’t kill this man intentionally at the time.
Pennewill, C. J.: Is that all you have to say?
The Prisoner: Yes, sir.
Pennewill, C. J.: The sentence of the law, as considered by the court, is that you, Lemuel Price, be now taken from the bar of this court to the New Castle County Workhouse, the public prison of this county, the place from which you came, to be there safely and securely kept in custody until Friday, the 3d day of December, in the year of our Lord 1920, and on that day, between the hours of 10 o’clock in the morning and 3 o’clock in the afternoon, you be taken to some convenient place of private execution within the precincts of said prison inclosure, and that you be then and there hanged by the neck until you be dead; and may God have mercy on your soul. You are now committed to the custody of the board of trustees of the New Castle County Workhouse until this sentence is carried into execution.